     Case: 1:18-cv-05635 Document #: 17 Filed: 02/12/19 Page 1 of 1 PageID #:87

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                Eastern Division

Shawn Hamilton
                                 Plaintiff,
v.                                                 Case No.: 1:18−cv−05635
                                                   Honorable Harry D. Leinenweber
Sara's City Workout, Inc.
                                 Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, February 12, 2019:


       MINUTE entry before the Honorable Harry D. Leinenweber: A Joint stipulation of
dismissal having been filed, this case is hereby closed. Civil case terminated. Mailed
notice(maf)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
